EXHIBIT 10.2

EXECUTION COPY

 

STOCK PURCHASE AGREEMENT

 

Stock Purchase Agreement, dated as of April 27, 2005 (this “Agreement”), between
BIP REIT Private Limited, a company organized under the laws of the Republic of
Singapore (together with its successors and assigns, the “Purchaser”), and
Sunstone Hotel Investors, Inc., a corporation organized under the laws of the
State of Maryland (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Company, shares of common stock, par
value $0.01 per share, of the Company (“Common Stock”) upon the terms and
subject to the conditions set forth herein; and

 

WHEREAS, simultaneously with the consummation of the transactions contemplated
by this Agreement, the Company is entering into a Purchase and Sale Agreement,
dated as of the date hereof, by and between the Company and Marriott
International, Inc. (“Marriott”), attached hereto as Exhibit A (the “Acquisition
Agreement”), pursuant to which the Company will acquire certain of the hotel
properties currently owned by CTF Holdings, Ltd. (the “CTF Acquisition”)
pursuant to the terms and conditions thereof;

 

WHEREAS, simultaneously with the consummation of the transactions contemplated
by this Agreement, the Company and the Purchaser are entering into an escrow
agreement, dated as of the date hereof, among the Company, the Purchaser and
Citibank, N.A., as Escrow Agent, attached hereto as Exhibit B (the “Escrow
Agreement”), pursuant to which the Purchaser is delivering to the Escrow Agent
an amount equal to the Purchase Price (as defined herein) for the Shares by wire
transfer of immediately available funds and pursuant to which the Company is
delivering to the Escrow Agent one or more certificates evidencing the Shares;
and

 

WHEREAS, simultaneously with the consummation of the transactions contemplated
by this Agreement, the Company and the Purchaser are entering into a
registration rights agreement, dated as of the date hereof, between the Company
and the Purchaser, attached hereto as Exhibit C (the “Registration Rights
Agreement”).

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements, undertakings and obligations
set forth herein and other consideration the sufficiency and adequacy of which
is hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1. Purchase and Sale.

 

(a) Upon the terms and subject to the conditions set forth in this Agreement,
upon the execution of this Agreement, the Company is issuing and selling to the
Purchaser, and the Purchaser is purchasing from the Company, 3,750,000 shares
(the “Shares”) of Common Stock at a price per share of $20.65 (the “Per Share
Price”), for a total purchase price of $77,437,500 (the “Purchase Price”).

 



--------------------------------------------------------------------------------

(b) The closing of the sale to, and purchase by, the Purchaser of the Shares
(the “Closing”) is occurring at 7:00 a.m., California time, or as promptly as
practicable thereafter, on the date hereof (the “Closing Date”). Delivery of the
applicable closing documents and certificates is being made at the offices of
Sullivan & Cromwell LLP, 1888 Century Park East, Los Angeles, CA 90067 or such
other place as has been agreed upon by the Company and the Purchaser.

 

(c) Upon the earlier of (i) the date of the closing of the CTF Acquisition, (ii)
the date that is one business day after receipt of notice from Purchaser or
(iii) the date that is two business days prior to the next record date for the
payment of dividends on the Common Stock, the Company will deliver to the Escrow
Agent one or more certificates (registered in such names and in such
denominations as the Purchaser has requested) evidencing all of the Shares
purchased hereunder, duly endorsed in blank for transfer, with any transfer
taxes payable in connection with the transfer of the Shares to the Purchaser
duly paid, to be held by the Escrow Agent pursuant to the Escrow Agreement.

 

(d) Within 5 business days of the Closing, the Purchaser will deliver to the
Escrow Agent the Purchase Price in immediately available funds to an account
designated by the Escrow Agent, to be held by the Escrow Agent pursuant to the
Escrow Agreement.

 

(e) At the Closing, the Company is delivering to the Purchaser legal opinions,
dated as of the Closing Date and addressed to the Purchaser, attached hereto as
Exhibit D (i) to the effect that the Shares have been duly authorized and, when
issued and delivered in accordance with the terms of this Agreement, the Shares
will be validly issued, fully paid and non-assessable and (ii) to the effect
that, commencing with its initial taxable year ended December 31, 2004, the
Company has been organized in conformity with the requirements for qualification
and taxation as a “real estate investment trust” (“REIT”) under the Internal
Revenue Code of 1986, as amended (the “Code”), and its method of operation has
enabled, and its proposed method of operation will enable, it to meet, the
requirements for qualification and taxation as a REIT under the Code.

 

2



--------------------------------------------------------------------------------

2. Representations and Warranties of the Company.

 

The Company hereby represents and warrants to the Purchaser as follows as of the
Closing Date:

 

(a) Organization of the Company. The Company has been duly incorporated, is
validly existing as a corporation in good standing under the laws of the State
of Maryland, has the corporate power and authority to own its properties and to
conduct its business as presently conducted as described in the documents filed
by the Company under the Securities Act of 1933, as amended (the “Securities
Act”) and the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
and is duly qualified to transact business and is in good standing in the
jurisdictions set forth on Schedule 2(a) hereto, which are the only
jurisdictions in which the conduct of its business or its ownership or leasing
of property requires such qualification, except to the extent that the failure
to be so qualified would not have a material adverse effect on the Company and
its subsidiaries, taken as a whole (a “Material Adverse Effect”).

 

(b) Organization of Subsidiaries. Each “significant subsidiary” of the Company
(as such term is defined in Rule 1-02(w) of Regulation S-X) (collectively, the
“Significant Subsidiaries”) has been duly incorporated or organized, is validly
existing as a corporation or limited liability company, as the case may be, in
good standing under the laws of the jurisdiction of its incorporation or
formation, has the power and authority (corporate and otherwise) to own its
properties and to conduct its business as presently conducted as described in
the documents filed by the Company under the Securities Act and the Exchange Act
and is in good standing in each jurisdiction set forth on Schedule 2(b) hereto,
which are the only jurisdictions in which the conduct of its business or its
ownership or leasing of property requires such qualification, except where the
failure to be so qualified or be in good standing would not have a Material
Adverse Effect.

 

(c) Authority; Validity. The Company has the requisite corporate power and
authority to execute, deliver and perform all of its obligations under this
Agreement, the Escrow Agreement and the Registration Rights Agreement and to
consummate the transactions contemplated herein and therein. The Company has
taken all necessary action, corporate or otherwise, in order to execute, deliver
and perform all of its obligations under this Agreement, the Escrow Agreement
and the Registration Rights Agreement and to consummate the transactions
contemplated herein and therein. Each of this Agreement, the Escrow Agreement
and the Registration Rights Agreement has been duly executed and delivered by
the Company and constitutes a legal, valid and binding agreement of the Company,
enforceable against the Company in accordance with its respective terms, subject
to bankruptcy, insolvency, reorganization, moratorium and other similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles and except as rights to indemnity and contribution contained
in the Registration Rights Agreement may be limited by state or federal
securities laws or the public policy underlying such laws.

 

3



--------------------------------------------------------------------------------

(d) No Conflicts. Neither the execution and delivery of this Agreement, the
Escrow Agreement or the Registration Rights Agreement by the Company, nor the
consummation by the Company of the transactions contemplated hereby or thereby,
including the issuance and sale of the Shares, nor the compliance by the Company
with all of the provisions of this Agreement, the Escrow Agreement or the
Registration Rights Agreement and all other transactions herein and therein
contemplated by the Company, does or will: (i) conflict with, or result in any
breach of, or constitute a default under nor constitute any event which (with
notice, lapse of time, or both) would constitute a breach of or default under
(A) any provisions of the charter (including, without limitation, the articles
supplementary) or bylaws or other organizational documents of the Company or any
Significant Subsidiary, (B) any provision of any license, lease, indenture,
mortgage, deed of trust, loan, credit, operating agreement, property management
agreement or other agreement or instrument to which any of them is a party or by
which any of them or their respective properties or assets may be bound or
affected, including any agreement or instrument relating to the CTF Acquisition,
(C) any law or regulation binding upon or applicable to the Company or any
Significant Subsidiary or any of their respective properties or assets or (D)
any decree, judgment or order applicable to the Company or any Significant
Subsidiary; or (ii) result in the creation or imposition of any lien, charge,
claim or encumbrance upon any property or assets of the Company or any
Significant Subsidiary.

 

(e) Consents, etc. No approval, consent, compliance, exemption, authorization,
or other action by, or notice to, or filing with, any governmental authority or
agency or any securities exchange or any other person or entity is necessary or
required in connection with the execution and delivery of this Agreement, the
Escrow Agreement and the Registration Rights Agreement by the Company or the
consummation by the Company of the transactions contemplated hereby or thereby
or the enforcement hereof or thereof against the Company, other than the filings
with the Securities and Exchange Commission (the “Commission”) required to
comply with its obligations under the Registration Rights Agreement. As of the
Closing Date the Company does not have assets the aggregate fair market value of
which is in excess of $53.1 million that are not “exempt assets” as such term is
defined under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated pursuant thereto.

 

(f) CTF Acquisition. Each of the representations and warranties of the Company
in the Acquisition Agreement are true and correct in all material respects. The
Company has the requisite corporate power and authority to execute, deliver and
perform all of its obligations under the Acquisition Agreement and to consummate
the transactions contemplated therein. The Company has taken all necessary
action, corporate or otherwise, in order to execute, deliver and perform all of
its obligations under the Acquisition Agreement and to consummate the
transactions contemplated therein. The Acquisition Agreement has been duly
executed and delivered by the Company and, to the knowledge of the Company,
Marriott, and assuming the due authorization, execution and delivery thereof by
Marriott, constitutes a legal, valid and binding agreement of the Company and,
to the knowledge of the Company, Marriott, enforceable against the Company and,
to the

 

4



--------------------------------------------------------------------------------

knowledge of the Company, Marriott in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium and other similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles. Upon the consummation of the transactions contemplated by the
Acquisition Agreement, the Company will own, subject to the terms and conditions
of the Acquisition Agreement, all of the assets to be acquired pursuant to the
Acquisition Agreement free and clear of any Encumbrances (as such term is
defined in the Acquisition Agreement).

 

(g) Capitalization.

 

(i) Without giving effect to the transactions contemplated by this Agreement,
the authorized capital stock of the Company consists of (i) 500,000,000 shares
of Common Stock, of which 34,533,321 shares were issued and outstanding and (ii)
100,000,000 shares of preferred stock, of which (a) 5,000,000 shares are
designated as 8% Series A Cumulative Redeemable Preferred Stock (the “Series A
Preferred Stock”), of which 4,100,000 are issued and outstanding and (b) 750,000
shares are designated as 8.0% Series B Cumulative Redeemable Preferred Stock
(the “Series B Preferred Stock”), all of which are issued and outstanding. The
outstanding shares of capital stock of the Company have been duly authorized and
are validly issued, fully paid and non-assessable, free and clear of all liens,
encumbrances, equities or claims. None of the outstanding shares of capital
stock of the Company are entitled to or were issued in violation of preemptive
or similar rights of any securityholder in the Company. The authorized capital
stock of the Company conforms in all material respects to the description
thereof contained or incorporated by reference in the documents filed by the
Company under the Securities Act and the Exchange Act.

 

(ii) Except for the shares of Common Stock reserved for issuance (i) upon
conversion of the Common Units issued to the Contributing Entities in connection
with the Formation and Structuring Transactions and (ii) in connection with the
Company’s 2004 long-term incentive plan and senior management incentive plan
described in the SEC Documents, no shares of Common Stock of the Company are
reserved for any purpose.

 

(h) Validity of the Shares. The Shares have been duly authorized for issuance
and sale to the Purchaser pursuant to this Agreement and, when issued and
delivered in accordance with this Agreement, will be validly issued, fully paid
and non-assessable, free and clear of all liens, encumbrances, equities or
claims and free of restrictions on transfer other than restrictions on transfer
set forth under this Agreement, the Company’s charter or the Escrow Agreement.
The issuance of the Shares to the Purchaser pursuant to this Agreement will not
be subject to any preemptive or similar rights. The certificates to be

 

5



--------------------------------------------------------------------------------

used to evidence the Shares are in proper form and comply in all material
respects with all applicable legal requirements and the requirements of the
charter and bylaws of the Company.

 

(i) Subsidiary Securities. All of the issued and outstanding shares of capital
stock or other ownership interests of each Significant Subsidiary have been duly
and validly authorized and issued, are fully paid and are non-assessable and are
owned directly or indirectly by the Company or Sunstone Hotel Partnership, LLC,
a Delaware limited liability company (the “Operating Partnership”) (other than
the common membership interests (the “Common Units”) of the Operating
Partnership issued to Sunstone Hotel Investors, L.L.C., Sunstone/WB Hotel
Investors IV, LLC, WB Hotel Investors, LLC and Sunstone/WB Manhattan Beach, LLC
(collectively, the “Contributing Entities”) in connection with the transactions
contemplated by the Structuring and Contribution Agreement dated as of July 2,
2004, by and among the Operating Partnership, the Company, the Contributing
Entities and Alter SHP, LLC (the “Formation and Structuring Transactions”)).

 

(j) Registration Rights. Except as disclosed in the Company’s definitive Proxy
Statement for the 2005 Annual Meeting of Stockholders filed with the Commission
on April 8, 2005 under “Certain Relationships and Related Transactions” or on
Schedule 2(j) hereto, there are no contracts, agreements or understandings
between the Company and any person granting such person the right to require the
Company to file a registration statement under the Securities Act with respect
to any securities of the Company and there are no contracts, agreements or
understandings between the Company and any person granting such person the right
to require the Company to include such securities with any shares of Common
Stock registered pursuant to a registration statement filed by the Company.

 

(k) No Violations. Neither the Company nor any of its Significant Subsidiaries
is in (i) violation of its organizational documents, or (ii) default (whether
with or without the giving of notice or passage of time or both) in the
performance or observance of any obligation, agreement, covenant or condition
contained in any lease, indenture, mortgage, deed of trust, loan agreement,
operating agreement, property management agreement, franchise agreement or other
agreement or instrument to which it is a party or by which it or any of its
properties may be bound, except in the case of clause (ii) to the extent that
such default would not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.

 

(l) SEC Documents. Since October 27, 2004, the Company has timely filed, and as
of the Closing the Company will have timely filed, all reports, schedules,
forms, statements and other documents required to be filed by it with the
Commission pursuant to the reporting requirements of the Exchange Act (all of
the foregoing filed prior to the Closing and after October 27, 2004, and all
exhibits included therein and financial

 

6



--------------------------------------------------------------------------------

statements and schedules thereto and documents incorporated by reference
therein, being hereinafter referred to herein as the “SEC Documents”). As of
their respective filing dates, the SEC Documents complied with the requirements
of the Exchange Act or the Securities Act, as the case may be, and the rules and
regulations of the Commission promulgated thereunder applicable to the SEC
Documents and none of the SEC Documents, at the time they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The financial statements and schedules, including the
notes thereto, filed with the Commission as a part of the Company’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2004 present fairly
in all material respects the combined financial position of the entities
presented therein, as of and at the dates indicated and the results of their
operations and cash flows for the periods specified. Such financial statements
and schedules have been prepared in conformed with accounting principles
generally accepted in the United States applied on a consistent basis through
the periods specified, except as may be expressly stated in the related notes
thereto.

 

(m) Changes. Except as disclosed in the SEC Documents or on Schedule 2(k)
hereto:

 

(i) since December 31, 2004, there has not occurred any material adverse change,
or any development involving a prospective material adverse change, in the
condition, financial or otherwise, or in the earnings, business or operations of
the Company and its subsidiaries, taken as a whole, from that set forth in the
SEC Documents; and

 

(ii) neither the Company nor any Significant Subsidiary has sustained since the
date of the latest audited financial statements included in the SEC Documents
any material loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, otherwise than as set
forth or contemplated in the SEC Documents.

 

(n) Properties.

 

(i) The Company and its subsidiaries have good and marketable title in fee
simple to, or a valid leasehold interest in, all real property described in the
SEC Documents as owned by them (the “Company Properties”), and good and
marketable title to all personal property owned by them that are material to the
business of the Company, in each case free and clear of all liens, encumbrances,
security interests and defects except such as are described in the SEC Documents
or such as do not materially affect the value of such property and do not
materially

 

7



--------------------------------------------------------------------------------

interfere with the use made and proposed to be made of such property by the
Company and its subsidiaries; and any Company Property, buildings and equipment
held under lease by the Company and its subsidiaries and described in the SEC
Documents are held by them under valid, subsisting and enforceable leases (such
leases, the “Company Leases”) with such exceptions as are not material and do
not materially interfere with the use made and proposed to be made of such
property and buildings by the Company and its subsidiaries. Neither the Company
nor any of its subsidiaries is in default under any of the Company Leases,
relating to, or any of the mortgages or other security documents or other
agreements encumbering or otherwise recorded against, the Company Properties
that would reasonably be expected to have a Material Adverse Effect, and neither
the Company nor any of its subsidiaries knows of any event, which but for the
passage of time or the giving of notice, or both, would constitute a default
under any of such documents or agreements that would reasonably be expected to
have a Material Adverse Effect.

 

(ii) The Company or its subsidiaries have either (i) an owner’s or leasehold
title insurance policy, from a nationally recognized title insurance company
licensed to issue such policy, on each Company Property located, as the case may
be, by the Company or its subsidiaries, that insures the fee or leasehold
interest, as the case may be, in the Company Properties, which policies include
only commercially reasonable exceptions, and with coverage in amounts at least
equal to amounts that are generally deemed in the Company’s industry to be
commercially reasonable in the markets where the Company’s Properties are
located, or (ii) one or more lender’s title insurance policies insuring the lien
of the mortgages encumbering the Company Properties with coverage, in the
aggregate, equal to the maximum aggregate principal amount of indebtedness
incurred by the Company or its subsidiaries and secured by the Company
Properties.

 

(iii) The Company and each of its subsidiaries is in compliance with all
“property improvement plans” (“PIPs”) required by its franchisors, except for
such failures to comply that would not reasonably be expected, in the aggregate,
to have a Material Adverse Effect.

 

(iv) Each of the Company Properties complies with all applicable codes, laws and
regulations (including, without limitation, building and zoning codes, laws and
regulations and laws relating to access to the Company Properties), except for
such failures to comply that would not, in the aggregate, have a Material
Adverse Effect; and neither the Company nor any of its subsidiaries has
knowledge of any pending or threatened condemnation proceeding, zoning change or
other proceeding or action that would reasonably be expected to have a Material
Adverse Effect.

 

8



--------------------------------------------------------------------------------

(o) Permits. Each of the Company and its subsidiaries has all necessary
licenses, authorizations, consents and approvals and has made all necessary
filings required under any U.S. federal, state or local law, regulation or rule,
and has obtained all necessary authorizations, consents and approvals from other
persons, required in order to conduct its business as currently conducted as
described in the SEC Documents, except to the extent that any failure to have
any such licenses, authorizations, consents or approvals, to make any such
filings or to obtain any such authorizations, consents or approvals would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any of its subsidiaries is in violation
of, in default under, or has received any notice regarding a possible violation,
default or revocation of any such license, authorization, consent or approval or
any U.S. federal, state, local or foreign law, regulation or rule or any decree,
order or judgment applicable to the Company or any subsidiary that would
reasonably be expected to have a Material Adverse Effect.

 

(p) Legal Proceedings. There are no legal or governmental proceedings pending
or, to the Company’s knowledge, threatened to which the Company or any of its
subsidiaries or any of their respective officers or directors is a party or to
which any of the properties of the Company or any of its subsidiaries is subject
that were required to be described in the SEC Documents (or would be required to
be described in an SEC Document if such document were filed on the date hereof)
and are not so described or any affiliate transactions, off-balance sheet
transactions, statutes, regulations, contracts, licenses, agreements, leases or
other documents that were required to be described in the SEC Documents or to be
filed as exhibits to the SEC Documents (or would be required to be described in
an SEC Document or filed as an exhibit to an SEC Document if such document were
filed on the date hereof) that are not so described or filed as required.

 

(q) Investment Company Act. Neither the Company nor any of its subsidiaries is,
and after giving effect to the issuance and sale of the Shares and the receipt
of the proceeds therefor, neither the Company nor any of its subsidiaries will
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended, and the rules and regulations
promulgated thereunder (the “Investment Company Act”).

 

(r) Litigation. There are no actions, suits, proceedings, inquiries or
investigations pending, or to the Company’s knowledge, threatened against the
Company or any of its subsidiaries or any of their respective officers or
directors or to which the properties, assets or rights of any of such entity is
subject, at law or in equity, before or by any federal, state, local or foreign
governmental or regulatory commission, board, body, authority, arbitral panel or
agency which would reasonably be expected to result in a judgment, decree, award
or order having a Material Adverse Effect, or an adverse effect on the
consummation of the transactions contemplated by this Agreement or the Escrow
Agreement.

 

9



--------------------------------------------------------------------------------

(s) Environmental Matters.

 

(i) Each of the Company and its subsidiaries (i) is in compliance with any and
all applicable foreign, federal, state and local laws and regulations relating
to the protection of human health and safety, the environment or hazardous or
toxic substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) has received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) is in compliance with all terms and conditions of any such permit, license
or approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
singly or in the aggregate, reasonably be expected to have a Material Adverse
Effect.

 

(ii) There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(iii) Except as otherwise disclosed in the SEC Documents or in Schedule
2(q)(iii) hereto and except to an extent that would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect: (i)
the Company has not received any notice of, and has no knowledge of, any
occurrence or circumstance which, with notice or passage of time or both, would
give rise to a claim under or pursuant to any U.S. federal, state or local
environmental statute or regulation or under common law, pertaining to Hazardous
Materials (as hereinafter defined) on or originating from any of the Company
Property or arising out of the conduct of the Company, including without
limitation a claim under or pursuant to any Environmental Statute (as
hereinafter defined); and (ii) neither the Company Property is included nor, to
the Company’s knowledge, is proposed for inclusion on the National Priorities
List issued pursuant to CERCLA (as hereinafter defined) by United States
Environmental Protection Agency or, to the Company’s knowledge, proposed for
inclusion on any similar list or inventory issued pursuant to any other
Environmental Statute or issued by any other Governmental Authority (as
hereinafter defined).

 

As used herein, “Hazardous Materials” shall include, without limitation, any
flammable explosives, radioactive materials, hazardous materials, hazardous
wastes, toxic substances, or related materials, asbestos or any hazardous
material as defined by any U.S. federal, state or local environmental law,
ordinance, rule or regulation including without limitation the Comprehensive
Environmental

 

10



--------------------------------------------------------------------------------

Response, Compensation, and Liability Act of 1980, as amended, 42 U.S.C.
Sections 9601-9675 (“CERCLA”), the Hazardous Materials Transportation Act, as
amended, 49 U.S.C. Sections 1801-1819, the Resource Conservation and Recovery
Act, as amended, 42 U.S.C. Sections 6901-6992K, the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. Sections 11001-11050, the Toxic
Substances Control Act, 15 U.S.C. Sections 2601-2671, the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. Sections 136-136y, the Clean Air Act, 42
U.S.C. Sections 7401-7642, the Clean Water Act (Federal Water Pollution Control
Act), 33 U.S.C. Sections 1251-1387, the Safe Drinking Water Act, 42 U.S.C.
Sections 300f-330j-26, and the Occupational Safety and Health Act, 29 U.S.C.
Sections 651-678, as any of the above statutes may be amended from time to time,
and in the regulations promulgated pursuant to each of the foregoing
(individually, an “Environmental Statute”) or by any federal, state or local
governmental authority having or claiming jurisdiction over the Company
Properties and other assets described in the Prospectus (a “Governmental
Authority”).

 

(t) Intellectual Property. The Company and its subsidiaries own or possess, or
can acquire on reasonable terms, all material licenses, inventions, copyrights,
know-how (including trade secrets and other confidential information, systems or
procedures), trademarks, service marks and trade names currently employed by
them in connection with the business now operated by them, except such as the
failure to own, possess or be able to acquire on reasonable terms would not
reasonably be expected to have a Material Adverse Effect, and neither the
Company nor any of its subsidiaries has received any notice of infringement of
or conflict with asserted rights of others with respect to any of the foregoing
which, singly or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

(u) Labor Matters. No material labor dispute with the employees of the Company
or any of its subsidiaries exists, or, to the knowledge of the Company, is
imminent; and the Company is not aware of any existing, threatened or imminent
labor disturbance by the employees of any of its principal suppliers or
contractors which would reasonably be expected to have a Material Adverse
Effect.

 

(v) Insurance. The Company and its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as the Company believes are prudent and customary in the businesses in
which they are engaged, and neither the Company nor any of its subsidiaries has
any reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not reasonably be expected to have a Material Adverse Effect, except as
described in the SEC Documents.

 

11



--------------------------------------------------------------------------------

(w) Internal Controls. The Company and each of its subsidiaries maintain a
system of internal controls over financial reporting sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

(x) ERISA. The Company does not have, and does not anticipate incurring, any
liabilities under the Employee Retirement Income Security Act of 1974, as
amended, including the regulations and published interpretations thereunder
(“ERISA”), or Section 4975 of the Code. The assets of the Company and its
subsidiaries do not constitute “plan assets” of an ERISA regulated employee
benefit plan.

 

(y) REIT Status. The Company has, since its inception been organized and
operated, and as of the Closing, will continue to be organized and operated, in
a manner so as to qualify as a REIT under the Code.

 

(z) Taxes. The Company and each of its subsidiaries have accurately prepared and
timely filed all federal, state and other tax returns and extensions (“Returns”)
that are required to be filed by it and have paid or made provision for the
payment of all taxes, assessments, governmental or other similar charges; all
such Returns are true, correct and complete in all material respects; and all
federal, state, county, local or foreign taxes, charges, fees, levies, fines,
penalties or other assessments, including all net income, gross income, sales
and use, ad valorem, transfer, gains, profits, excise, franchise, real and
personal property, gross receipts, capital stock, disability, employment,
payroll, license, estimated, stamp, custom duties, severance or withholding
taxes or charges imposed by any Governmental Authority (including any interest
and penalties (civil or criminal) on or additions to any such taxes and any
expenses incurred in connection with the determination, settlement or litigation
of any tax liability), in each case, to the extent material (“Taxes”), shown in
such Returns or on assessments received by the Company or any of its
subsidiaries or otherwise due and payable or claimed to be due and payable by
any Governmental Authority, have been paid, except for any such tax, charge,
fee, levy, fine, penalty or other assessment that (i) is currently being
contested in good faith, or (ii) would not have, or reasonably be expected to
have, a Material Adverse Effect. Neither the Company nor any of its subsidiaries
has requested any extension of time within which to file any Return, which
Return has not since been filed. Neither the Company nor any of its subsidiaries
has executed any outstanding waivers or comparable consents regarding the
application of the statute of limitations with respect to any Taxes or Returns.
No audits or other administrative proceedings or court proceedings are presently
pending nor threatened against the Company or any of its subsidiaries with
regard to any Taxes or Returns of the

 

12



--------------------------------------------------------------------------------

Company or any of its subsidiaries, and no taxing authority has notified the
Company or any of its subsidiaries in writing that it intends to investigate its
Tax affairs.

 

(aa) Transfer Taxes. All stock transfer or other taxes (other than income taxes)
which are required to be paid in connection with the sale and transfer of the
Shares being sold to the Purchaser hereunder have been or will be fully paid or
provided for by the Company and all laws imposing such taxes have been or will
be fully complied with.

 

(bb) No Manipulation of Stock. The Company has not taken and will not take,
directly or indirectly, any action designed to or that might reasonably be
expected to cause or result in the stabilization or manipulation of the price of
the Common Stock or any other security of the Company to facilitate the sale or
resale of the Shares.

 

(cc) Certain Relationships. No relationship, direct or indirect, exists between
or among the Company, on the one hand, and the directors, officers,
stockholders, customers or suppliers of the Company, on the other hand, which is
required pursuant to the Exchange Act or the Securities Act and the rules and
regulations promulgated thereunder to be described in the SEC Documents which is
not so described.

 

(dd) Use of Proceeds. The Company will apply the net proceeds received from the
sale of the Shares to the CTF Acquisition pursuant to the terms of the CTF
Acquisition Agreement or the purchase of shares of Common Stock or Common Units
in the Operating Partnership from the Contributing Entities.

 

(ee) Brokers. There is no broker, investment banker, financial advisor, finder
or other person which has been retained by or is authorized to act on behalf of
the Company who might be entitled to any fee or commission for which the
Purchaser will be liable in connection with the execution of this Agreement or
the transactions contemplated hereby.

 

3. Representation and Warranties of the Purchaser.

 

The Purchaser hereby represents and warrants to the Company as follows:

 

(a) Authority; Validity. The Purchaser has the requisite power and authority
(corporate or otherwise) to execute, deliver and perform all of its obligations
under this Agreement, the Escrow Agreement and the Registration Rights Agreement
and to consummate the transactions contemplated herein and therein. The
Purchaser has taken all necessary action, corporate or otherwise, in order to
execute, deliver and perform all of its obligations under this Agreement, the
Escrow Agreement and the Registration Rights Agreement and to consummate the
transactions contemplated herein and therein. Each of this Agreement, the Escrow
Agreement and the Registration Rights Agreement has been

 

13



--------------------------------------------------------------------------------

duly executed and delivered by the Purchaser and constitutes a legal, valid and
binding agreement of the Purchaser, enforceable against the Purchaser in
accordance with its respective terms, subject to bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles and
except as rights to indemnity and contribution contained in the Registration
Rights Agreement may be limited by state or federal securities laws or the
public policy underlying such laws.

 

(b) No Conflicts. Neither the execution and delivery of this Agreement, the
Escrow Agreement or the Registration Rights Agreement by the Purchaser, nor the
consummation by the Purchaser of the transactions contemplated hereby or
thereby, including the issuance and sale of the Shares, nor the compliance by
the Purchaser with all of the provisions of this Agreement, the Escrow Agreement
or the Registration Rights Agreement and all other transactions herein and
therein contemplated by the Purchaser, does or will: (i) conflict with, or
result in any breach of, or constitute a default under nor constitute any event
which (with notice, lapse of time, or both) would constitute a breach of or
default under (A) any provisions of the charter or bylaws or other
organizational documents of the Purchaser, (B) any provision of any license,
lease, indenture, mortgage, deed of trust, loan, credit, operating agreement,
property management agreement or other agreement or instrument to which the
Purchaser is a party or by which its properties or assets may be bound or
affected, (C) any law or regulation binding upon or applicable to the Purchaser
or any of its properties or assets or (D) any decree, judgment or order
applicable to the Purchaser; or (ii) result in the creation or imposition of any
lien, charge, claim or encumbrance upon any property or assets of the Purchaser.

 

(c) Consents, etc. Assuming the truth and accuracy of the Company’s
representation and warranty in the last sentence of Section 2(e) of this
Agreement, no approval, consent, compliance, exemption, authorization, or other
action by, or notice to, or filing with, any governmental authority or agency or
any securities exchange or any other person or entity is necessary or required
in connection with the execution and delivery of this Agreement, the Escrow
Agreement and the Registration Rights Agreement by the Purchaser or the
consummation by the Purchaser of the transactions contemplated hereby or thereby
or the enforcement hereof or thereof against the Company.

 

(d) Accredited Investor; Purchase for Investment. The Purchaser is an
“accredited investor” as such term is defined in Regulation D under the
Securities Act, and the Purchaser is purchasing the shares of Common Stock for
the Purchaser’s own account and not with a view to the distribution thereof. The
Purchaser understands that the shares of Common Stock being sold pursuant to
this Agreement have not been registered under the Securities Act and that they
may be resold only if registered pursuant to the provisions of the Securities
Act or if an exemption or exclusion from the registration requirement of the
Securities Act is available.

 

14



--------------------------------------------------------------------------------

(e) Investment Experience. The Purchaser acknowledges that it is able to fend
for itself, can bear the economic risk of its investment and has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the investment in the shares of Common Stock. The
Purchaser acknowledges that the Company has afforded the Purchaser the
opportunity to discuss the investment in the shares of Common Stock and to
receive documents and other information and ask questions concerning the
condition (financial or otherwise), business, properties, assets, results of
operations and prospects of the Company and its subsidiaries.

 

(f) Common Stock. The Purchaser does not own or have the right to acquire any
shares of Common Stock other than the Shares that are being purchased pursuant
to this Agreement.

 

(g) Brokers. There is no broker, investment banker, financial advisor, finder or
other person which has been retained by or is authorized to act on behalf of the
Purchaser who might be entitled to any fee or commission for which the Company
will be liable in connection with the execution of this Agreement or the
transactions contemplated hereby.

 

(h) Other Financing. The Purchaser acknowledges that the Company may issue other
equity securities (including Common Stock, preferred stock or securities
convertible into such stock) or incur debt financing in connection with the CTF
Acquisition.

 

4. Covenants.

 

(a) Covenants of the Company.

 

(i) The Company agrees to use its best efforts to have the Common Stock sold
pursuant to this Agreement approved for listing on the New York Stock Exchange
as promptly as practicable following the Closing, in any event no later than 30
days after the Closing Date.

 

(ii) The Company agrees to use the proceeds from the sale of the Shares for the
CTF Acquisition pursuant to the terms of the Acquisition Agreement or the
purchase of shares of Common Stock or Common Units in the Operating Partnership
from the Contributing Entities.

 

(iii) In the event that the Company intends to take any action that would cause
the Shares to represent at any time (the “Threshold Time”) more than 9.8% (the
“Threshold Amount”) of the Company’s outstanding shares of Common Stock, the
Company agrees that prior to taking such action it will: (i) promptly offer to

 

15



--------------------------------------------------------------------------------

purchase from the Purchaser no later than one business day prior to the
Threshold Time that number of shares of Common Stock equal to the number of
Shares that exceed the Threshold Amount; and (ii) if Purchaser does not elect to
have its shares repurchased pursuant to clause (i) of this sentence, to
designate Purchaser as an “Excepted Holder” (as such term is defined in the
Company’s charter) with respect to the Shares. The per share purchase price for
any shares to be purchased by the Company pursuant to clause (i) of the
preceding sentence shall be equal to the closing price for shares of Common
Stock on the date of such offer.

 

(b) Covenant of the Purchaser. Purchaser agrees not to sell any Shares purchased
pursuant to this Agreement before the later of (i) the date that is 30 days
after the Closing Date or (ii) the expiration of any lockup or standstill
agreement to which the Company is a party as a result of any offering of the
Company’s equity securities (Common Stock, preferred stock or securities
convertible into such stock) used to finance the CTF Acquisition, provided that,
notwithstanding the foregoing, this clause (ii) shall not prohibit the Purchaser
from selling any Shares on or after October 1, 2005.

 

(c) Subsequent Offerings. In the event that the Company shall offer to sell
Common Stock prior to the consummation of the CTF Acquisition (a “Subsequent
Offering”), the Company shall offer to sell Purchaser Common Stock up to such
amount as would permit the Purchaser’s percentage ownership of the outstanding
shares of Common Stock to equal the Purchaser’s percentage ownership of the
outstanding shares of Common Stock immediately following the Closing hereunder
at a purchase price per share of 95% of the average daily closing price for the
10 business days immediately preceding the closing of such offering and
otherwise on the same terms of such offering; provided, however, that the
offering of any securities convertible into, or exchangeable for, Common Stock
shall not be a Subsequent Offering for purposes of this Section 4(c). The
Company shall notify Purchaser of a Subsequent Offering no later than ten days
prior to consummation of such Subsequent Offering and Purchaser will notify the
Company whether it intends to participate in such Subsequent Offering within 5
days of receiving such notice.

 

(d) Except as contemplated by Section 4(a)(iii), from and after the consummation
of the CTF Acquisition, the Company will not disclose any material, non-public
information to the Purchaser.

 

(e) Further Assurances. At any time and from time to time, the Company and the
Purchaser agree, subject to the terms and conditions of this Agreement, to take
such actions and to execute and deliver such documents as such other party may
reasonably request for the purpose of carrying out the intent of this Agreement.

 

16



--------------------------------------------------------------------------------

5. Legend.

 

All certificates for shares of the Common Stock issued to the Purchaser pursuant
to this Agreement shall bear a legend substantially in the form set forth below:

 

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR AN EXEMPTION FROM
REGISTRATION AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE
STATES OF THE UNITED STATES.

 

6. Expenses.

 

The Company and the Purchaser each shall pay their respective expenses incurred
in connection with the negotiation and performance of this Agreement, including
all fees and disbursements of counsel.

 

7. Miscellaneous.

 

(a) Notices. All notices and other communications related to this Agreement
shall be in writing and shall be given or made (and shall be deemed to have been
given or made upon receipt) by delivery in person, by overnight courier service
(such as Federal Express), by facsimile or email (which is confirmed) or by mail
to the parties at the following addresses (or at such other address for a party
as shall be specified by like notice):

 

if to the Company, to:

 

Sunstone Hotel Investors, Inc.

903 Calle Amanecer, Suite 100

San Clemente, California 92673

Attention: Jon D. Kline

Facsimile: 949-369-3179

Email: jkline@sunstonehotels.com

 

17



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

 

Sullivan & Cromwell LLP

1888 Century Park East

Los Angeles, California 90067

Attention: Alison S. Ressler or Steven B. Stokdyk

Facsimile: 310-712-8800

Email: resslera@sullcrom.com or stokdyks@sullcrom.com

 

if to Purchaser, to:

 

GIC Real Estate, Inc.

156 West 56th, Suite 1900

New York, NY 10010

Attention: Adam Gallistel

Facsimile No.: 212-468-1940

Email: agallistel@gicre.com

 

with copies to (which shall not constitute notice):

 

GIC Real Estate, Inc.

One Bush Street, Suite 1100

San Francisco, CA 94104

Attention: Joan Atwood

Facsimile: 415-229-1812

Email: jatwood@gicre.com

 

168 Robinson Road

#37-01 Capital Tower

Singapore 068912

Attention: Company Secretary

Facsimile: 65-6889-6878

Email: limyokepeng@gic.com.sg

 

Skadden, Arps, Slate, Meagher & Flom LLP

333 West Wacker Drive

Chicago, Illinois 60606

Attention: Gary P. Cullen

Facsimile: 312-407-0411

Email: gcullen@skadden.com

 

(b) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Purchaser may transfer the Shares and assign its rights and obligations under
this Agreement, including to affiliates of Government of Singapore Investment
Corporation (Realty) Pte Ltd., without the consent of the Company.

 

18



--------------------------------------------------------------------------------

(c) Entire Agreement. This Agreement constitutes the entire agreement among the
parties with respect to the subject matter hereof, and supersedes all prior
agreements and understandings, oral or written, with respect to such matters.

 

(d) Amendment; Waiver. No provision of this Agreement may be waived or amended
except in writing, and no waiver with respect to any provision of this Agreement
shall be deemed to be a continuing waiver in the future or a waiver of any other
provision.

 

(e) Severability. In case any provision in this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

(f) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CONFLICTS OF LAWS PRINCIPLES.

 

(g) Consent to Jurisdiction; Service of Process. Any legal suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby (“Related Proceedings”) may be instituted in the federal
courts of the United States of America located in the State of New York or the
courts of the State of New York in each case located in New York County
(collectively, the “Specified Courts”), and each party irrevocably submits to
the exclusive jurisdiction (except for proceedings instituted in regard to the
enforcement of a judgment of any such court (a “Related Judgment”), as to which
such jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum.

 

(h) Time of the Essence. With regard to all date and time periods set forth or
referred to in this Agreement, time is of the essence.

 

(i) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may be executed at
different times and shall be effective upon the execution of it by both parties.

 

[Signature Page Follows]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

SUNSTONE HOTEL INVESTORS, INC.

By:

 

/s/ JON D. KLINE

   

Name: Jon D. Kline

   

Title: Executive Vice President

 

BIP REIT PRIVATE LIMITED

By:

 

/s/ HOWARD MARGOLIS

   

Name: Howard Margolis

   

Title: Authorized Signatory

 

[Signature Page to Stock Purchase Agreement]

 

20



--------------------------------------------------------------------------------

 

Schedule 2(a)

 

LIST OF COMPANY GOOD STANDING JURISDICTIONS

 

Name of Entity

--------------------------------------------------------------------------------

 

Jurisdiction of
Organization or Formation

--------------------------------------------------------------------------------

 

Jurisdiction of
Foreign Qualification

--------------------------------------------------------------------------------

Sunstone Hotel Investors, Inc.   Maryland   California

 

21



--------------------------------------------------------------------------------

 

Schedule 2(b)

 

LIST OF SIGNIFICANT SUBSIDIARY GOOD STANDING JURISDICTIONS

 

Name of Entity

--------------------------------------------------------------------------------

 

Jurisdiction of
Organization or Formation

--------------------------------------------------------------------------------

 

Jurisdiction of
Foreign Qualification

--------------------------------------------------------------------------------

Sunstone Hotel Partnership, LLC

  Delaware  

Arizona

California

Colorado

Georgia

Idaho

Illinois

Michigan

Minnesota

New Jersey

New Mexico

New York

Oregon

Pennsylvania

Texas

Utah

Virginia

Washington

Sunstone Hotel TRS Lessee, Inc.

  Delaware  

Arizona

California

Colorado

Georgia

Idaho

Illinois

Michigan

Minnesota

New Jersey

New Mexico

New York

Oregon

Pennsylvania

Texas

Utah

Virginia

Washington

Buy Efficient, L.L.C.

  Delaware   None

 

22



--------------------------------------------------------------------------------

 

Schedule 2(j)

 

REGISTRATION RIGHTS

 

Registration Rights Agreement between the Company and Security Capital Preferred
Growth Incorporated, dated as of April 27, 2005.

 

23



--------------------------------------------------------------------------------

 

Section 2(q)(iii)

 

ENVIRONMENTAL MATTERS

 

Two 20,000-gallon heating oil underground storage tanks (“USTs”) and one
1,500-gallon heating oil UST at the Westchester Renaissance Hotel are scheduled
to be replaced by two 10,000-gallon USTs in May or June, 2005. In April 2005,
the two 20,000-gallon USTs were removed under oversight from the Westchester
County Department of Health, Office of Environmental Health Risk Control, at
which time petroleum hydrocarbon-impacted soil and groundwater was observed. The
1,500-gallon UST has not yet been removed.

 

24



--------------------------------------------------------------------------------

 

Exhibit A

 

Acquisition Agreement

 

25



--------------------------------------------------------------------------------

 

Exhibit B

 

Escrow Agreement

 

26



--------------------------------------------------------------------------------

 

Exhibit C

 

Registration Rights Agreement

 

27



--------------------------------------------------------------------------------

 

Exhibit D

 

Opinion of Counsel

 

28